

EXHIBIT 10.3


NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE TIPTREE INC. 2017 OMNIBUS INCENTIVE PLAN
Name of Participant:
[●]
Number of Shares subject to the Option:
[●]
Grant Date:
[●], 20[●]
Exercise Price Per Share:
$[●]
Expiration Date
The earlier to occur of:
(i) [•], 20[●]; and
(ii) the date of the termination of the Participant’s service with the Company
for Cause or the Participant’s voluntarily termination of service with the
Company (other than as a result of the Participant’s Retirement).



This Stock Option Agreement (this “Agreement”) is between Tiptree Inc., a
Maryland corporation (the “Company”), and the Participant named above.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and the Participant hereby agree as follows:
1.Grant of the Option. On the Grant Date, the Company grants to the Participant
an option to purchase, on the terms and conditions hereinafter set forth and in
accordance with the terms of the Company’s 2017 Omnibus Incentive Plan (as it
may be amended from time to time, the “Plan”), all or any part of that number of
shares of the Company’s Class A Common Stock, par value $0.001 per share
(“Shares”), indicated above (the “Option”). The Option is intended to be a
non-qualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
2.    Vesting. Subject to the terms and conditions of this Agreement, the Option
shall be subject to both a time-based vesting requirement and a
performance-based vesting requirement as set forth below:
(a)    Time-Based Vesting Requirement. The Option shall satisfy the time-based
vesting requirement with respect to one-third (1/3rd) of the Shares subject to
the Option on each of the third, fourth and fifth year anniversaries of the
Grant Date (each such anniversary, a “Time Vesting Date”), subject to the
Participant’s continued service with the Company on each Time Vesting Date (the
“Time Requirement”).




--------------------------------------------------------------------------------




(b)    Performance-Based Vesting Requirement. The Option shall satisfy the
performance-based vesting requirement if, at any time prior to the Expiration
Date, the Shares have achieved a 20-day volume weighted average per share price
plus the sum of actual cash dividends paid following issuance of the Option that
exceeds $[●], the per Share book value on an as exchanged basis (as reported in
the Company’s filings with the Securities and Exchange Commission) on December
31, 20[●] (the “Performance Requirement”).
For purposes of this Agreement, “service with the Company” means the
Participant’s continued service as an employee of, or officer or other service
provider with, the Company, any parent or subsidiary of the Company or any other
entity that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with the Company, including
Tricadia Holdings, L.P. The Participant’s service with the Company shall not be
deemed to have terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company regardless of
whether pay is suspended during such leave.
(c)    The portion of the Option, which has become vested and exercisable as
described above, is hereinafter referred to as the “Vested Portion.”
3.    Effect of Termination of Employment.
(a)    If the Participant’s service with the Company is terminated due to the
Participant’s death or by the Company due to the Participant’s Disability (as
defined below), the Option shall remain outstanding until the Expiration Date
and the Time Requirement shall be deemed satisfied, provided that the Option
shall remain subject to the Performance Requirement.
(b)    If the Participant’s service with the Company is terminated by the
Company without Cause (as defined below) or as a result of the Participant’s
Retirement (as defined below), the Option shall remain outstanding until the
Expiration Date and the Time Requirement shall be deemed satisfied, provided
that the Option (i) shall remain subject to the Performance Requirement and (ii)
shall be forfeited in the event that the Participant engages in Competition (as
defined below).
(c)    If the Participant’s service with the Company is terminated by the
Company for Cause or the Participant voluntarily terminates his service with the
Company (other than as a result of the Participant’s Retirement), the Option,
including the Vested Portion (to the extent not previously exercised), shall be
forfeited.
(d)    “Cause” shall mean any one of the following (i) any event constituting
“Cause” as defined in any employment agreement or similar agreement, if any,
then in effect between the Participant and the Company or any of its Affiliates,
(ii) the Participant’s engagement in misconduct which is materially injurious to
the Company or any of its Affiliates,




--------------------------------------------------------------------------------




(iii) the Participant’s failure to substantially perform his duties to the
Company or any of its Affiliates, (iv) the Participant’s repeated dishonesty in
the performance of his duties to the Company or any of its Affiliates, (v) the
Participant’s commission of an act or acts constituting any (x) fraud against,
or misappropriation or embezzlement from the Company or any of its Affiliates,
(y) crime involving moral turpitude, or (z) offense that could result in a jail
sentence of at least 30 days or (vi) the Participant’s material breach of any
confidentiality or non-competition covenant entered into between the Participant
and the Company or any of its Affiliates.
(e)    “Competition” shall mean the Participant engaging in, participating in,
carrying on, owning, or managing, directly or indirectly, either for himself or
as a partner, stockholder, officer, director, employee, agent, independent
contractor, representative, co-venturer, or consultant (whether compensated or
not), any business, partnership, corporation, or other enterprise that is a
Competitive Business.
(f)    “Competitive Business” shall mean (i) an asset management business of
similar size and scope as the Company (a “Competitor”); provided that an asset
management business shall be excluded from the definition of Competitor if (A)
the average assets under management of that business over the three (3) years
prior to the date of termination of the Participant’s service with the Company
is equal to or exceeds the greater of (x) $5.0 billion and (y) 120% of the
assets under management of, and assets owned by, the Company on the date of the
termination of the Participant’s service with the Company, and (B) that such
entity has reported EBITDA (or other similar measure) equal to or exceeding 120%
of the Adjusted EBITDA as most recently publicly reported by the Company prior
to the date of the termination of the Participant’s service with the Company; or
(ii) a business of similar size and scope as, and providing similar products or
services to, any subsidiary of the Company, including, if applicable, an asset
management subsidiary, which represents more than 20% of the Adjusted EBITDA as
most recently publicly reported by the Company, but only if such subsidiary is
not being treated as a discontinued operation under GAAP or in the process of
being sold or otherwise wound down as of the date of the termination of the
Participant’s service with the Company (a “Material Subsidiary Competitor”);
provided, however, that the foregoing shall not prohibit the Participant from
(i) after the termination of the Participant’s service with the Company,
performing services for an entity that is engaged in a Competitive Business, so
long as the Participant is not providing services in a material way for that
part of the business that is engaged in a Competitive Business and that part of
the business that constitutes a Competitive Business does not represent 20% or
more of the earnings of such entity; or (ii) being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation or other business
entity which is publicly traded.




--------------------------------------------------------------------------------




(g)    “Disability” shall have the meaning as defined under the Company’s
long-term disability plan or policy that covers the Participant, or, in the
event that the Company has no long-term disability plan or policy covering the
Participant, “Disability” shall have the same meaning as defined under Section
409A of the Code.
(h)     “Retirement” shall mean a termination by the Participant of his or her
service with the Company following the Participant’s attainment of age
sixty-five (65) and completion of a minimum of five (5) continuous years of
service with the Company, provided that the Participant has delivered a “written
notice of termination,” which meets the requirements set forth below, to the
Company at least thirty (30) days prior to the scheduled Retirement. For
purposes of this definition, “Retirement” will generally mean that the
Participant is not working at all, except for (i) engaging in certain charitable
or not-for-profit endeavors, (ii) management of the Participant’s personal
investments, or (iii) providing advisory services on a limited basis or serving
as a member of the board of directors of a public or private company (in each
case, other than with respect to a Competitive Business). For purposes of this
definition, “a written notice of termination” shall include, but shall not be
limited to, a statement of the Participant’s intention to terminate his or her
service with the Company that (x) specifies the Participant’s date of
termination, (y) certifies that the Participant will not be employed by or
provide services to any entity other than personal services provided to a
charitable or non-profit organization, advisory services provided to an
individual or entity on a limited basis or service as a member of the board of
directors of a public or private company on the terms set forth above (and, if
accepting such employment or providing such services, identifying the
organization, individual or entity, as applicable, by name and describing the
position, duties and/or relationships with such organization, individual or
entity, as applicable), and (z) acknowledges the Participant’s agreement to
provide other information regarding the Participant’s reasons for termination
and subsequent business activity upon request of the Company.
4.    Effect of a Change in Control. In the event of a Change in Control, the
Time Requirement shall be deemed satisfied. If the Option is assumed by a
successor entity in connection with the Change in Control, the Option shall
remain outstanding until the Expiration Date to the extent not previously
terminated or forfeited, and shall vest upon the achievement of the Performance
Requirement. If the Option is not assumed by a successor in connection with the
Change in Control, to the extent not previously terminated or forfeited, the
Option shall become immediately exercisable with respect to all of the Shares
subject to the Option upon the Change in Control.
5.    Exercise of Option.
(a)    Period of Exercise. Subject to the provisions of this Agreement, the
Participant may exercise all or any part of the Vested Portion of the Option at
any time prior




--------------------------------------------------------------------------------




to the Expiration Date. Following the Expiration Date, the Option, including the
Vested Portion, shall be cancelled immediately, automatically, and without
consideration of further action.
(b)    Method of Exercise.
(i)    Subject to Section 5(a), the Vested Portion may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise. The Option may be exercised in whole or in part, with respect to whole
Shares only. Shares purchased upon the exercise of the Option shall be paid for
in full at the time of purchase. Such payments shall be made (i) in cash or cash
equivalents (including certified check or bank check or wire transfer of
immediately available funds), (ii) by tendering previously acquired Shares,
(iii) with the consent of the Committee, by delivery of other consideration
having a Fair Market Value on the exercise date equal to the total purchase
price, (iv) by withholding Shares otherwise issuable in connection with the
exercise of the Option, or (v) by a combination of any of the foregoing, in
accordance with procedures to be established by the Committee. Shares used as
payment of the Exercise Price shall be valued at their Fair Market Value
determined on the date of exercise, or if such date is not a business day, as of
the close of the business day immediately preceding such date.
(ii)    Notwithstanding any other provision of this Agreement to the contrary,
the Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
discretion determine to be necessary or advisable.
(iii)    Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue to the Participant
such Shares within ten (10) days following such determination. Such Shares may
be delivered to the Participant either by book-entry registration or in the form
of a certificate or certificates, registered in the Participant’s name or in the
names of the Participant’s legal representatives, beneficiaries or heirs, as
applicable. In its sole discretion, the Committee may provide that the Shares to
be issued upon an Option’s exercise shall be in the form of Restricted Stock or
other similar securities. The Participant shall have no further rights with
regard to the exercised portion of the Option once the underlying Shares have
been delivered to the Participant.
(iv)    In the event of the Participant’s death, the Vested Portion of the
Option shall remain exercisable by the Participant’s executor or administrator,
or the person or persons to whom the Participant’s rights under this Agreement
shall pass by will or by the laws of descent and distribution as the case may
be, to the extent set forth in Section 5(a). Any of the Participant’s heirs or
legatees shall take rights herein granted subject to the terms and conditions
hereof.




--------------------------------------------------------------------------------




6.    Adjustments. In the event of any change in the outstanding Shares after
the Grant Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person shall make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Option, (ii)
the Exercise Price, (iii) the Performance Requirement, and/or (iv) any other
affected terms of the Option.
7.    Transfer Restrictions.
(a)    Notwithstanding anything to the contrary in this Agreement, the Option
may not be sold, assigned, transferred, pledged, or otherwise encumbered by the
Participant. The Committee shall have the authority, in its discretion, to
accelerate the time at which any portion or the entire Option vests.
(b)    No transfer by will or the applicable laws of descent and distribution of
any Shares which are issuable upon exercise of the Option by reason of the
Participant’s death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.
8.    Taxes.
(a)    The Participant acknowledges that the Participant shall consult with the
Participant’s own tax advisor regarding the federal, state and local tax
consequences of the grant of the Option, the vesting of the Option and issuance
of Shares to the Participant upon exercise of the Option and any other matters
related to this Agreement. The Participant is relying solely on the
Participant’s advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that the Participant
is solely responsible for the Participant’s own tax liability that may arise as
a result of this grant or any other matters related to this Agreement.
(b)    In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are the Participant’s sole and
absolute responsibility, are withheld or collected from the Participant at the
minimum required withholding rate.
(c)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, the Participant may elect, on
or before the date




--------------------------------------------------------------------------------




that the amount of any tax required to be withheld is determined, to satisfy any
applicable tax withholding obligations arising from the receipt or exercise of
the Option by:
(i)    delivering cash (including check, draft, money order or wire transfer
made payable to the order of the Company),
(ii)    having the Company withhold a portion of the Shares to be issued to the
Participant upon exercise of the Option having a Fair Market Value equal to the
minimum tax withholding amount for such taxes, or
(iii)    delivering to the Company Shares having a Fair Market Value equal to
the minimum tax withholding amount for such taxes. The Company shall not deliver
any fractional Share but shall pay, in lieu thereof, the Fair Market Value of
such fractional Share.
9.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available to the Participant upon request.
Terms used herein which are defined in the Plan shall have the respective
meanings given to such terms in the Plan, unless otherwise defined herein. In
the event that any provision of this Agreement is inconsistent with the terms of
the Plan, the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the Committee
administering the Plan, and such determination shall be final, conclusive and
binding upon all parties in interest.
(b)    No Right to Continued Service. Nothing in this Agreement or the Plan
shall be construed as giving the Participant the right to be retained as an
employee, officer or other service provider to the Company. In addition, the
Company may at any time dismiss the Participant from service free from any
liability or any claim under this Agreement, unless otherwise expressly provided
in this Agreement.
(c)    Securities Matters. The Company shall not be required to issue or deliver
any Shares until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.
(d)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.




--------------------------------------------------------------------------------




(e)    Saving Clause. If any provision(s) of this Agreement shall be determined
to be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.
(f)    Section 409A of the Code. The Option is intended to constitute a “stock
right” that does not provide for a “deferral of compensation” within the meaning
of Section 409A of the Code and shall be interpreted in a manner consistent with
that intention.
(g)    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any Shares issuable or transferable upon exercise of
the Option until the date that the Shares are issued to the Participant. Except
as otherwise expressly provided in the Agreement, no adjustment shall be made
for cash dividends or other rights for which the record date is prior to the
date such Shares are issued to the Participant.
(h)    Clawback. If the Company’s fiscal year end financials are restated and it
is found that the Participant’s misconduct led to the restatement, the Option
granted hereunder may be forfeited and Shares received by the Participant upon
exercise of the Option or proceeds received by the Participant upon the sale of
Shares received upon exercise of the Option may be recovered by the Company in
an amount determined by the Committee and to the maximum extent required to
comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act.
(i)    Nature of Payments. This Agreement is in consideration of services
performed or to be performed for the Company or any subsidiary, division or
business unit of the Company. Any income or gain realized pursuant to this
Agreement shall constitute a special incentive payment to the Participant and
shall not be taken into account, to the extent permissible under applicable law,
as compensation for purposes of any of the employee benefit plans of the Company
or any subsidiary except as may be determined by the Committee or by the Board
or board of directors of the applicable subsidiary.
(j)    Governing Law. The internal law, and not the law of conflicts, of the
State of Maryland shall govern all questions concerning the validity,
construction and effect of this Agreement.
(k)    Notices. The Participant shall send all written notices regarding this
Agreement or the Plan to the Company at the following address:
Tiptree Inc.
780 Third Avenue
21st Floor
New York, New York 10017





--------------------------------------------------------------------------------




Attn:    General Counsel
Email: legal@tiptreeinc.com
(l)    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.


**Signature Page Follows**










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.




TIPTREE INC.
 
 
 
By:
 
 
 
 
Name:
 
 
Title:









ACKNOWLEDGED AND AGREED


 
 
 
By:
 
 
 
 
Name:
 
 
Title:










